DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer software per se.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassan Hussein et al. (US 2020/0100117 A1).
	Regarding claims 1, 9 and 17, Hassan disclose a method for controlling data packet transmission in a data network of a communication system comprising:
	defining at least one first criteria for an allocation of a first bandwidth for at least one IoT device;
	defining at least one second criteria for an allocation of a second bandwidth for at least one non-IoT device;
	transmitting data packets over a data network;
	allowing said at least one IoT device to utilize at least a portion of said allocation of said first bandwidth to communicate over said data network; and
	allowing said at least one non-IoT device to utilize at least a portion of said allocation of said second bandwidth to communicate over said data network.
	([0054]: “Standard LTE devices, like the users UE.sub.1, UE.sub.2, UE.sub.3, operate within a first bandwidth, and the IoT devices 104.sub.1 and 104.sub.2 operate within a second bandwidth which is narrower than the first bandwidth.  The second bandwidth may be defined in accordance with the NB-IoT enhancement of the LTE Rel. 13 standard, referred to in the following also as BN-IoT.”)

    PNG
    media_image1.png
    734
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    1105
    media_image2.png
    Greyscale

Regarding claims 2, 3, 10, 11, 18 and 19, KURRAS et al. disclose wherein said at least one first criteria allocation is based at least one first sample size; wherein said at least one second criteria allocation is based on at least one second sample size.  ([0039]: “A wireless communication system operating in accordance with the LTE standard may have a system bandwidth of 1.4 MHz, 3.0 MHz, 5 MHz, 10 MHz, 15 MHz, 20 MHz or aggregated system bandwidth consisting of any combination of these, and the bandwidth in accordance with the BN-I0T enhancement of the LTE Rel. 13 standard may be by 200 kHz.”

Regarding claims 4, 12 and 20, KURRAS et al. teaches wherein said at least one first criteria allocation is one of fixed, and variable ([0039]: “A wireless communication system operating in accordance with the LTE standard may have a system bandwidth of 1.4 MHz, 3.0 MHz, 5 MHz, 10 MHz, 15 MHz, 20 MHz or aggregated system bandwidth consisting of any combination of these, and the bandwidth in accordance with the BN-I0T enhancement of the LTE Rel. 13 standard may be by 200 kHz.”

6.	Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FEHRENBACH (WO 2018/055166 A1)
	Regarding claims 1, 9 and 17, FEHRENBACH discloses a method for controlling data packet transmission in a data network of a communication system comprising:
	defining at least one first criteria for an allocation of a first bandwidth for at least one IoT device;
	defining at least one second criteria for an allocation of a second bandwidth for at least one non-IoT device;
	transmitting data packets over a data network;
	allowing said at least one IoT device to utilize at least a portion of said allocation of said first bandwidth to communicate over said data network; and
	allowing said at least one non-IoT device to utilize at least a portion of said allocation of said second bandwidth to communicate over said data network.
(“Standard LTE devices, like the users UE1, UE2, UE3, operate within a first bandwidth, and the IoT devices 1041 and 1042 operate within a second bandwidth which is narrower than the first bandwidth.”), page 2, lines 5-15.

Regarding claims 2, 3, 10, 11, 18-19, FEHRENBACH disclose wherein said at least one first criteria allocation is based at least one first sample size; wherein said at least one second criteria allocation is based on at least one second sample size. 
(“A wireless communication system operating in accordance with the LTE standard may have a system bandwidth of 1.4 MHz, 3.0 MHz, 5 MHz, 10MHz, 15MHz, 20 MHz or aggregated system bandwidth consisting of any combination of these, and the bandwidth in accordance with the NB-IoT enhancement of the LTE Rel. 13 standard may be by 200 kHz.” Page 2, lines 5-15).

Regarding claims 4, 12, and 20, FEHRENBACH teaches wherein said at least one first criteria allocation is one of fixed, and variable.  (see page 2, lines 5-15).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein et al. (US 2020/0100117 A1).
Regarding claims 7, 8, 15 and 16, although Hussein et al. fail to disclose wherein defining a first level of data packet transmission rate, and defining of a second level of data packet transmission rate, is done based on a percentage bandwidth consisting of said first bandwidth and said second bandwidth, it is well known in the art that Machine-type communication is a basis of internet of everything.  Machine-type communication, a data transmission amount of a terminal is small, and a latency requirement is low.  For this reason, from a perspective of meeting a data transmission rate a bandwidth of the terminal device is small.  For example, an MTC terminal device and a narrowband internet of things (narrowband internet of things, NB-IoT) terminal device in a long term evolution (long term evolution, LTE) system respectively have a bandwidth capability of only 1.4 MHz and only 180 kHz or 200 kHz.
Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement lower packet transmission rate of IoT device compare with the packet transmission rate of non-IoT devices.
Allowable Subject Matter
9.	Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412